Citation Nr: 1225612	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  He also served in the United States Naval Reserve (USNR) on periods of active duty for training (ACDUTRA) from August 1961 to July 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in August 2011, at which time, the Board granted service connection for PTSD.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2012, the Court granted a Joint Motion to Vacate and Remand in Part.  Specifically, the Court did not disturb the grant of service connection for PTSD, but vacated and remanded the part of the Board's decision pertaining to the issues of service connection for a generalized anxiety disorder and major depression, and remanded the case for compliance with terms of the joint motion.  


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD as the result of an in-service stressor supported by credible evidence.  

2.  Competent medical evidence of record demonstrates that the Veteran has several other acquired psychiatric disorders, namely major depression and generalized anxiety disorder, which are secondary to the Veteran's service-connected PTSD.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has major depression and generalized anxiety disorder secondary to his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Decision

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability). 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned above, the Board granted service connection for PTSD in August 2011, and the RO effectuated the award in a September 2011 rating decision.  

Upon review of the evidentiary record, in addition to PTSD, the Veteran has also been diagnosed with a major depression and generalized anxiety disorder.  VA mental health outpatient treatment records dated between 2001 and 2008 show that a VA psychiatrist rendered diagnoses of major depression and generalized anxiety disorder  See also March 2000 private medical records, an April 2006 private medical statement, and the December 2011 VA examination report.  As such, the Board will also consider whether service connection is warranted for any other acquired psychiatric disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board cannot limit its analysis of the Veteran's claim solely to PTSD.  Throughout the appeal, the Veteran's PTSD claim has encompassed psychiatric conditions other than PTSD that are reasonably raised by the record.  

Initially, in the August 2011 decision, which awarded service connection for PTSD, the Board discussed the Veteran's diagnoses and symptoms of generalized anxiety disorder and major depression in the context of the Veteran's PTSD.  Thereafter, in assigning a disability evaluation for the Veteran's service-connected PTSD, the RO considered symptoms of depression and anxiety.  See the September 2011 and January 2012 rating decisions.  Additionally and more importantly, the Veteran was afforded a VA examination in December 2011 to ascertain the severity of his service-connected PTSD.  The VA examiner diagnosed the Veteran with not only PTSD, but also major depression.  The VA examiner concluded that she was unable to differentiate which symptoms are attributable to each diagnosis, but noted an extensive overlap in symptomatology of PTSD and major depression with each mental disorder exacerbating the other.  She further added that the Veteran's symptom of anxiety is primarily secondary to PTSD, and both the Veteran's depressed mood and anxiety are symptoms of the Veteran's diagnoses of PTSD and major depression.  

Based upon the findings contained within the December 2011 VA examination report, the Board finds that there is competent medical evidence indicating a secondary relationship between his service-connected PTSD and his major depression and generalized anxiety disorder.   C.F.R. § 3.310; Velez 11 Vet. App. at 158. 

In light of the above, and resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports service connection for major depression and generalized anxiety disorder secondary to the Veteran's service-connected PTSD.  38 U.S.C.A. § 5107(b).  The Board emphasizes that it is granting secondary service connection for the Veteran's major depression and generalized anxiety on the basis that they are the direct result of his service-connected PTSD, as opposed to aggravation. 


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for major depression and generalized anxiety disorder as secondary to service-connected PTSD is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


